Lumpkin, J.
While the evidence might have authorized a different result, yet there being enough to sustain the finding, and' the ordinary having rendered a judgment in favor of the applicant to have obstructions removed from a road, and, on writ of certiorari, the judge of the superior court having approved the judgment, and no ruling as to any question of law being involved except whether the judgment was authorized by the evidence, this court will not reverse the judgment of the superior court.

Judgment affirmed.


All the Justices concur.